Citation Nr: 0706717	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-17 686	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 

REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which confirmed and continued a 30 percent 
disability rating for the veteran's PTSD.

In an August 2005 decision, the Board denied an evaluation in 
excess of 30 percent for the veteran's service-connected 
PTSD. The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).

In February 2006, the VA General Counsel and the veteran's 
representative filed a Joint Motion asking the Court to 
remand the Board's decision and to stay further proceedings. 
Principally, the parties agreed to remand this matter to the 
Board to allow the Board to rule on the veteran's motion for 
a 60-day extension of time to submit additional evidence for 
his claim and to vacate the August 2005 Board decision. 

VACATUR

In a decision issued in August 2005, the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for PTSD.

However, during the CAVC proceedings it came to the Board's 
attention that the veteran submitted a motion for extension 
of time in June 2005 to submit additional evidence, prior to 
the issuance of the Board's August 2005 decision.  
Unfortunately, although it was already in VA's possession 
prior to the issuance of the Board's decision, the request 
for an extension was apparently not associated with the 
claims folder in time for it to be considered by the Board.  

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2006).  In order to 
ensure that the appellant has been accorded full due process 
of law and that the decision on his appeal takes into 
consideration all the available evidence, the Board will, on 
its own motion, vacate its decision of August 3, 2005.  A 
subsequent decision will be issued in its place.

ORDER

The August 3, 2005, Board decision addressing the issue of 
entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is vacated.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

